Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                                                                                  Response to arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but they are moot because of the new ground of rejection. Claims 1-7 were cancelled. Claims 8-14 were added. This action is made final.
                                                  Claims Rejections -35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 


Claim 8 recites the limitation" the least one streaming server" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Based on that, claims 8-14 are indefinite.
                                                           Claims Rejections -35 U.S.C. 103
 

Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kekre (US.Pub.No.20170339203) in view of Van der Laan (US.Pub.No.20200384360)  and Gardner(US.Pub.No.20180131984) and Einarsson (US.Pub.No.20070266122) and Joy(US.Pub.No.20060059496).

Regarding claim 8, Kekre et al disclose a method for streaming and reproducing an application via a telecommunications system, the method comprising: executing the application by at the least one streaming server on the at least one streaming server (see fig.1 with server 104 for streaming applications to users devices 102 and 103;0033),

wherein the at least one streaming server being communicatively connected to a terminal via a connection (see fig.1 where devices 102 and 103 are connected to the network 101);



wherein the terminal is configured to retrieve the application from the at least one streaming server (see fig.1; personal computer 102 and mobile device 103 might be used by end users who want to run and/or view a streaming application (e.g., a GUI dashboard) on website 104,0033;

performing, by the at least one streaming server, a transmission of the application from the at least one server to the terminal (see fig.1 for transmitting application a server to user devices 102 and 103; a website hosting a distributed streaming platform,0033;0094);

But did not explicitly disclose wherein the at least one streaming server is configured to provide processing power for setting up a video stream on the terminal and for encoding of the application for reproducing the application on a non-native environment for the application on the terminal;  transmitting, by the terminal, the input to the at least one streaming server; registering the input at the at least one streaming server, the input being configured to alter an execution of the application at the at least one streaming server; decoding, by the terminal, packet-based data representative of the application;  recording an input to the application at the terminal in response to the packet-based data being decoded by the terminal; invoking, at the terminal, a recovery process in response to packet loss having occurred during the transmission to the terminal, the recovery process including: selecting a recovery strategy;


However, Van der Laan et al disclose wherein the at least one streaming server is configured to provide processing power for setting up a video stream on the terminal and for encoding of the application for reproducing the application on a non-native environment for the application on the terminal(see fig.4a where the computer power of the server 402 is provided to user device and there is no need to run the main application locally at user device;  the computing power of the servers 402 is being provided to the user. When the user presses a button on input device 421, the image on display 422 is updated in response to the button press perceptually with no meaningful delay, as if the game or application software were running locally, 0169);

decoding, by the terminal, packet-based data representative of the application (office client device then decodes the compressed video stream, 0103);

recording an input to the application at the terminal in response to the packet-based data being decoded by the terminal(there is a controller for storing input commands received from the players or users; a game controller 106 for receiving input commands from the user during gameplay,0045);



It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Van der Laan to modify Kekre by providing processing power to a terminal for the purpose of improving viewing experience.

And Gardner et al invoking, at the terminal, a recovery process in response to packet loss having occurred during the transmission to the terminal, the recovery process including: selecting a recovery strategy sending a request to the at least one streaming server to initialize the recovery strategy(with Gardner, the system is able to apply recover mechanism or strategy upon determining that there is corrupted or lost packet; packet loss, corruption, 0026; the assembler module 282 uses a recovery mechanism 284 to generate the data of the frame 286 from the set 270 of data segments (where the recovery mechanism reverses the 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Gardner to modify Kekre and Van der Laan by applying recovery mechanism for the purpose of retrieving lost packet accordingly.

And Einarsson et al disclose a source code associated with the method being executed by the telecommunications system includes the following module: and a universal port mapper module (see fig.6; port mapper 114 of the application server 110 is configured for selecting the output port(s) of the channel switch 130 and the input port(s) of the streaming server that are to be used for a streaming session with a user terminal, 0126; 0106).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Einarsson to modify Kekre and Van der Laan  and Gadner by executing  port mapper application for the purpose of redirecting commands to specific servers accordingly. 

 And Joy et al disclose a source code associated with the method being executed by the telecommunications system includes the following module: a port asynchronization module( asynchronous program,0028; asynchronous application,0048).



 Regarding claim 9, Kekre and Joy and Gadner and Einarsson et al did not explicitly disclose further including streaming the application on the terminal in real time while the application is being downloaded, installed, or updated and closing the stream when files for the application are made available in full on the terminal.

However, Van der Laan et al disclose further including streaming the application on the terminal in real time while the application is being downloaded, installed, or updated and closing the stream when files for the application are made available in full on the terminal (real-time software application, 0012; to download a game into the cell phone, 0016).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Van der Laan to modify Kekre and Joy and Gadner and Einarsson by providing by downloading content to user devices for the purpose of users to access contents from local memory.

Regarding claim 10, Kekre et al disclose further including monitoring a streaming of the application via an additional telecommunication test device (to perform bucket testing on 

Regarding claim 11, Kekre et al disclose further including evaluating a quality of the streaming based on a test parameter selected from the group consisting of bandwidth, latency, hops, and packet loss (latency between servers, 0042).

 Regarding claim 12, Kekre et al disclose wherein the at least one streaming server is connected to the terminal via a wireless area network (a wide area network (WAN) including the Internet, which might be wireless in part or in whole) with a website 104 hosting a distributed streaming platform, 0033).

 Regarding claim 13, Kekre and Joy  and Gadner and Einarsson et al did not explicitly disclose further including effecting the transmission from the at least one streaming server to the terminal via a modified h.264 protocol.

However, Van der Laan et al disclose further including effecting the transmission from the at least one streaming server to the terminal via a modified h.264 protocol (such as MPEG2, H.264, 0062; 0156).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Van der Laan to modify Kekre and Joy and Gadner and 

 Regarding claim 14, Kekre et al disclose  wherein the method further includes playing back the application via streaming to the terminal independently of a downloading of the application on the terminal(process for launching a streaming application and making dynamic adjustments based on monitored performance,0013;0033).
                                                                     Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN D SAINT CYR/Examiner, Art Unit 2425       

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425